Citation Nr: 1420163	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-47 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for lung damage secondary to asbestos exposure. 

2.  Entitlement to service connection for lung disorder, to include as due to asbestos exposure


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Navy from February 1952 to February 1956. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO), in which pertinent part, reopened a previously denied claim for entitlement to service connection for lung damage as secondary to asbestos exposure, but continued and confirmed the denial of the underlying claim. 

In February 2014, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Travel Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

Since the February 2014 Board hearing, the Veteran has submitted additional evidence with a waiver of initial RO jurisdiction.  The Board accepts this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

A review of the documents contained in the Veteran's Virtual VA claims folder has been considered in conjunction with the decision below.

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).

FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for lung damage as secondary to asbestos exposure because the evidence did not demonstrate that a current lung disorder was related to his period of service.  The Veteran was notified of this decision, but he did not appeal.

2.  The additional evidence associated with the claims folder subsequent to the RO's February 2005 rating decision relates to an unestablished fact (a current diagnosed lung disorder and a favorable medical nexus to his period of service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2005 RO rating decision which denied the Veteran's service connection claim for lung damage is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the February 2005 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for lung damage.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

It is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, given the Board's favorable dispositions of Veteran's request to reopen his previously denied claim for lung damage, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.  

2.  Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for lung disorder.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for lung damage as secondary to asbestos exposure have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the Veteran originally filed his claim for service connection for lung damage as secondary to asbestos exposure in December 2003, and the RO denied his claim in a February 2005 rating decision, because the evidence failed to demonstrate that the Veteran had a diagnosed lung disorder related to his period of service.  The Veteran was notified of the denial of his claim, but he did not appeal within a year of that decision, and that decision is final.  38 C.F.R. § 20.1103.  

At the time of the July 2005 rating decision, the evidence of record included the Veteran's post-service private treatment records that show a reported history of emphysema, and include the negative findings from November 2000 and November 2002 chest x-rays and normal respiratory findings from a November 2002 pulmonary function test, as well as the numerous statements from the Veteran.  A January 2005 memorandum to the claims folder shows a formal finding of unavailability of the Veteran's service treatment records. 

The additional evidence received since the 2005 rating decision includes VA treatment records that reflect current diagnoses of emphysema and chronic obstructive pulmonary disorder (COPD).  The Veteran has submitted statements from his fellow service members that support his report that he was a member of a gun crew while serving on a naval ship.  The record also now contains the Veteran's testimony during the February 2014 Board hearing, in which he reported exposure to asbestos and burns to his lungs from black gunpowder smoke while performing his duties on a naval ship during his period of service.   In addition, the record now includes a March 2014 private medical statement from Dr. J.R., which suggests a positive medical nexus between the Veteran's diagnosed COPD and his in-service exposure to black gunpowder smoke based on the Veteran's reported history.  As such, the additional lay and medical evidence received since the RO's 2005 relate to unestablished facts and that are necessary to substantiate the claim.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claims.  On that basis, the claim for service connection of lung damage is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for lung damage is reopened. 


REMAND

The Veteran seeks entitlement to service connection for a lung disorder.  He contends that his current lung disorder is related to his exposure to asbestos and to black gunpowder smoke during service.  Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of the claims. 

VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) ("DVB Circular") provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 ("M21-1"), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432   (1993). 

These guidelines note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos. See M21-1, Part VI, 7.21(b), p. 7- IV-3.  The Board notes that under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  It was also considered significant that chrysotile, amosite, and crocidolite that were used extensively in military ship construction during World War II.   See Id. 

The Veteran contends that he developed a lung disorder as a result of exposure to asbestos and black gunpowder smoke during active military service in the Navy. His service personnel records show that he served as a stock clerk aboard the USS ASHTUBULA, a Fleet Oiler from the World War II era.  The Veteran has provided credible testimony that he also served in the capacity as a gunner during his naval service.   His reports are corroborated by various statements from service members who served alongside the Veteran and report that the Veteran was a member of a gun crew during his period of service.  Based upon known job duties, the Department of the Navy estimates that an individual with stock clerk or gunner's mate occupation would have had a minimal probability of asbestos exposure. 

Although the Department of the Navy records only suggest that the Veteran sustained minimal exposure to his period of service, it is not inconceivable that the Veteran had some asbestos exposure during his period of service.  Also, noted above, the record now contains a March 2014 private medical statement that suggests a link between the Veteran's current diagnosed COPD and his exposure to black gunpowder smoke during service.  

Given the additional medical evidence in conjunction with the Veteran's contention that his symptomatology is related to his in-service exposure to asbestos and black gunpowder smoke, the Board finds that the Veteran should be provided with a VA examination to obtain an opinion on the etiology of the diagnosed lung disorder.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2)  (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i)  (2013).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran, dated.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After any outstanding records have been associated with the claims file, arrange for the Veteran to undergo a VA examination with the appropriate specialist to determine the nature and etiology of his claimed lung disorder.  The RO/AMC should make the claims file available to the examiner, who should review the entire claims file in conjunction with the examination.  In the examination report, the examiner should perform all studies deemed appropriate and set forth the findings in detail.  The examiner should provide a detailed review of the veteran's history and current complaints pertaining to his claimed conditions.

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results of clinical examination, the examiner should address the following: 

a. Clearly identify the nature of the Veteran's current lung disorder.  The examiner should indicate whether the evidence of record supports a current diagnosis of asbestosis or asbestos-related disease.  In doing so, the examiner should address the evidence which rules in or excludes a diagnosis of asbestosis or an asbestos-related disorder.

b. Determine whether any diagnosed lung disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's likely asbestos exposure in service or other event or incident of his active service, including exposure to black gunpowder smoke.  

In doing so, the VA examiner should specifically comment on whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed lung pathology.  The examiner should also provide a statement that reconciles conflicting medical evidence with the medical rendered. 

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason why.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the RO/AMC should furnish the veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


